American Funds Mortgage Fund One Market, Steuart Tower Suite 1800 San Francisco, California 94105 Courtney R. Taylor Secretary November 4, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Mortgage Fund File Nos. 333-168595 and 811-22449 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on October 28, 2011 of Registrant’s Post-Effective Amendment No. 1 under the Securities Act of 1933 and Amendment No. 3 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor
